Citation Nr: 0803087	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-25 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of right tibia stress fracture post 
surgery for malunion.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of left tibia stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1998 
to June 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for a right knee 
disability and granted service connection for a residuals of 
a right tibia stress fracture, assigning a 10 percent rating, 
and service connection for residuals of a left tibia stress 
fracture, assigning a 0 percent rating; both ratings are 
effective June 20, 2003.  In July 2007, the RO granted an 
increased rating of 10 percent for residuals of left tibia 
fracture, effective June 20, 2003.  The veteran has not 
indicated that she is satisfied with these ratings and those 
claims are is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The Board remanded this case in March 2007 so that the RO 
could consider new evidence in the first instance.  As the 
requested development has been accomplished, this case is now 
properly before the Board.


FINDINGS OF FACT

1.  The medical evidence shows no present right knee 
disability.

2.  The residuals of the right tibia stress fracture are 
manifested by chronic pain in the right shin area at the pin 
sites, well-healed, non-tender scars that do not cause 
limited motion, x-ray evidence of callus formation consistent 
with severe stress fracture, status post osteotomy repair, 
degenerative changes near the ankle area, but otherwise 
normal ankle examination, and functional impairment in the 
right leg due to pain.

3.  The residuals of the left tibia stress fracture are 
manifested by x-ray evidence of callus formation consistent 
with old stress fracture, and chronic leg pain, with mild 
possible degenerative changes in the left knee and normal 
left ankle examination.
CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of right tibia stress fracture have not 
been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.2, 4.6, 4.10, 4.20, 4.27, 4.31, 4.71a, 
Diagnostic Code 5262 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for residuals of left tibia stress fracture have not 
been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.2, 4.6, 4.10, 4.20, 4.27, 4.31, 4.71a, 
Diagnostic Code 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2002, regarding the initial service 
connection claims.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate the claims and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), generally requesting the claimant to 
provide evidence in her possession that pertains to the 
claims.  

While the letter did not specifically request the veteran to 
submit any additional evidence in her possession, since she 
stated in December 2002 that she had no additional evidence 
to submit, any defect with respect to that element is 
rendered moot.  

During the appeal, the veteran amended her right knee claim 
to include as secondary to her service-connected right tibia 
disability.  The December 2002 letter does not contain the 
information necessary to substantiate a secondary service 
connection claim.  As discussed below, however, the medical 
evidence does not show a current right knee disability.  
Therefore, any additional notice provided regarding the 
secondary service connection issue would not have aided the 
veteran in substantiating her claim.  For this reason, this 
defect is found to be non-prejudicial.

After the RO granted service connection for residuals of 
tibia fractures in the right and left leg in a June 2003 
rating decision, the veteran filed a notice of disagreement 
with the assigned ratings.  The RO later granted an increased 
rating of 10 percent for the left tibia and continued the 10 
percent rating for the right tibia.  While the veteran was 
not provided a VA letter outlining the evidence necessary to 
substantiate an initial increased rating claim, including the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
Additionally, the veteran has demonstrated actual knowledge 
of the evidence necessary to substantiate an increased rating 
claim by her assertions that her disabilities are worse than 
what she has been evaluated for.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).  As such, any defect with respect to the content 
of the notice was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the presence of 
any right knee disability, and obtained opinions regarding 
the severity of her left and right tibia disabilities.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection

The veteran seeks service connection for a right knee 
disability.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records are negative for any disability 
or injury involving the right knee.  Right before discharge, 
however, a January 2003 VA examination report shows the 
veteran complained of developing right knee discomfort 
described as an aching sensation.  She believed that it 
occurred due to gaining some weight as a result of her shin 
splints and right leg condition.  The pain was described as 
sharp, with flare-ups occurring once per week on average 
lasting 15 to 30 minutes.  During flare-ups it was difficult 
to walk due to the pain.  She had no functional impairment 
resulting from the knee condition.  On physical examination, 
the general appearance of the right knee joint was normal.  
Range of motion showed flexion to 140 degrees and extension 
to 0 degrees, not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
ankylosis of the knee joint and Drawer's and McMurray's tests 
were within normal limits.  There was no evidence of 
recurrent subluxation, locking pain, joint effusion, or 
crepitus.  X-ray examination of the right knee was within 
normal limits.  The examiner found that there was 
insufficient objective evidence to establish a diagnosis of 
any disability regarding the veteran's claimed right knee 
condition, noting that the examination was normal, including 
range of motion and normal x-rays.

A February 2003 military orthopedic evaluation shows normal 
alignment upon standing with approximately six degrees of 
valgus through the knee.  Examination of the right knee 
showed range of motion from minus seven degrees of 
hyperextension to full extension to 128 degrees of flexion.  
She was stable to varus/valgus stress at both 0 and 30 
degrees.  She had a negative Lachman examination and no joint 
line tenderness to palpation.  She also had a normal 
McMurray's examination.

After service, a June 2004 VA medical record notes a general 
complaint of knee pain.

The medical evidence does not show a present disability in 
the right knee.  The veteran's statements regarding the 
symptoms in her right knee are accepted as credible because 
she is competent to report observable manifestations, and 
there is no reason to doubt her credibility.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 
Vet. App. 488 (1997).  Pain alone, without a diagnosed or 
identifiable underlying condition, however, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

While the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
shows that there is no present disability associated with the 
right knee pain.  

The preponderance of the evidence is against the service 
connection claim for a right knee disability; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Increased rating

The RO granted service connection for residuals of stress 
fractures of the right and left tibia in June 2003.  A 10 
percent rating was initially granted for the right tibia and 
a 0 percent rating for the left tibia, both effective June 
20, 2003.   The veteran appealed this action contending that 
she has problems with her gait and physical impairment and 
that she has visible scar tissue on the right leg.  In July 
2007, the RO granted an increased rating of 10 percent for 
the left tibia effective June 20, 2003.  The veteran has not 
indicated that she is satisfied with this rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The veteran's residuals of right and left tibia fractures are 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262 for 
impairment of the tibia and fibula.  Under DC 5262, a 10 
percent evaluation is assigned for malunion of the tibia and 
fibula with slight knee or ankle disability.  A 20 percent 
evaluation is assigned for malunion of the tibia and fibula 
with moderate knee or ankle disability.  A 30 percent 
evaluation is assigned for malunion of the tibia and fibula 
with marked knee or ankle disability.  A 40 percent 
evaluation is assigned for nonunion of the tibia and fibula 
with loose motion, requiring brace.

Right tibia

A January 2003 pre-discharge examination report shows the 
veteran had an osteotomy on the right tibial shaft in May 
1999 and that current symptoms include constant, chronic pain 
in the right shin area at the pin sites.  She reportedly used 
a cane and had difficulty walking.  On physical examination, 
the right tibia was normal without swelling or tenderness.  
There was a 6-cm linear scar on the anterior aspect of the 
right shin distal to the knee, which was found to be 
clinically insignificant, nearly invisible, and did not limit 
motion.  There were nine smaller scars on the right lower leg 
consistent with pin placement.  All scars were approximately 
1cm each, non-tender, flat, slightly dark in color, and did 
not limit motion.  The lower extremities had equal leg 
length.  X-ray examination showed callus formation consistent 
with severe stress fracture, status post osteotomy repair.  
There were no acute changes noted and no sign of non-union.  
The diagnosis was status post osteotomy right tibial shaft 
secondary to stress fracture and malalignment of tibial shaft 
with residual discomfort.

A February 2003 military orthopedic evaluation record shows 
normal alignment in the right lower extremity upon standing.  
There was mild tenderness to palpation over the corticotomy 
site.  There was no crepitus at this site and no other 
significant long bone tenderness to palpation.  Her pin sites 
from her previous external fixator were well-healed with 
intact scar tissue over the top; but there was no evidence of 
infection or erythema at this site.  Plain radiographs 
performed in October 2002 showed a healed corticotomy site 
with acceptable alignment through it for the right lower 
extremity.  There was some cortical hypertrophy noted at the 
sites of the previous thin wire placements for the external 
fixator.  A bone scan performed in October 2002 showed 
increased uptake at the proximal tibia on the right at the 
site of the corticotomy, which were consistent with mild 
active stress fractures.  The diagnoses were chronic leg pain 
secondary to chronic tibial stress fractures; and status post 
right tibial stress fracture malunion correction with 
corticotomy and external fixator placement.

An October 2003 VA medical record notes complaints of chronic 
pain in the right lower extremity.  On physical examination, 
there were healed scars on the right lower leg resulting from 
previous injury and surgeries, all well-healed.  There was no 
pain to palpation.  Lower extremities were strong and equal 
bilaterally. 

In January 2005, an x-ray examination report shows deformity 
of the right proximal tibia with sclerosis that most probably 
was secondary to old fracture deformity, though clinical 
correlation was suggested.  An August 2005 VA x-ray 
examination report shows slight increased density in the 
midshaft of the tibia, which might be secondary to previous 
trauma, though clinical correlation was suggested.  
Degenerative changes also were noted near the ankle area.

The medical evidence shows that the veteran does not have a 
marked right knee or ankle disability associated with any 
maluninion of the right tibia and fibula.  A January 2003 VA 
examination report shows a normal range of motion and x-ray 
examination in the right knee.  The examination report also 
shows examination and x-rays of the right foot were normal.  
General appearance of the ankle was normal and range of 
motion was 20 degrees dorsiflexion and 45 degrees plantar 
flexion not additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination.  A February 2003 
military record also shows dorsiflexion to 30 degrees and 
plantar flexion to 50 degrees in the right ankle with full 
talar motion and no crepitus of the joint through range of 
motion.  Degenerative changes were noted in the ankle in an 
August 2005 x-ray examination report, but there is no marked 
disability noted.  The evidence does not rise to the level of 
a 20 percent rating under DC 5262.

The scars on the right leg are found to be non-tender, well-
healed, without causing any limitation of function; so no 
separate rating is warranted for them.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has significant complaints of pain in the right leg 
and has been recommended by medical doctors to avoid any 
significant physical activity such as running or high impact 
exercises.  Any functional impairment in the right tibia, 
however, already has been considered by the 10 percent rating 
assigned under DC 5262.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time). Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there are no 
identifiable periods of time since the effective date of 
service connection during which the veteran's right tibia 
disability warranted a higher rating.  Therefore, "staged 
ratings" are inappropriate in this case.

The evidence more closely approximates the criteria for a 10 
percent rating for the residuals of fracture to the right 
tibia.  38 C.F.R. § 4.7.  The preponderance of the evidence 
is against the increased rating claim and there is no doubt 
to be resolved.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Left tibia

A January 2003 pre-discharge VA examination report shows the 
left shin reportedly felt normal.  Physical examination of 
the left tibia and fibula was normal without tenderness or 
swelling.  X-ray examination showed that the tibia and fibula 
in the left leg demonstrated callus formation consistent with 
old stress fracture.  There were no acute changes noted.  The 
diagnosis was status post left tibial shaft stress fracture, 
resolved with callus formation as evidenced on radiographs.

A February 2003 military orthopedic record shows plain 
radiographs performed in October 2002 showed increased 
sclerosis of the proximal tibial shaft.  There was no 
evidence of any acute fracture.  A bone scan performed in 
October 2002 showed increased uptake at the proximal tibia at 
the site of the bony atrophy, consistent with mild active 
stress fractures.  On physical examination, there was a bony 
prominence proximally inferior to the tibial tubercle 
consistent with previous site of stress fracture.  There was 
no point tenderness, however, along any of the long bone in 
the left lower extremity.  The diagnosis was chronic leg pain 
secondary to chronic tibial stress fractures.

The medical evidence shows that the veteran does not have a 
marked left knee or ankle disability associated with any 
maluninion of the left tibia and fibula.  In January 2003, 
the left knee's general appearance was normal.  Range of 
motion was to 140 degrees of flexion and 0 degrees of 
extension not additionally limited by pain, fatigue, 
weakness, or lack of endurance.  There also was no ankylosis 
present.  A February 2003 military record shows the left knee 
had minus five degrees of hyperextension to 0 degrees of full 
extension to 130 degrees of flexion.  There was mild lateral 
compartment tenderness to palpation and no significant 
tenderness to palpation over the tibia shaft.  A February 
2004 VA medical record shows complaints of left knee pain and 
x-ray examination in February 2004 and January 2005 shows 
possible mild degenerative changes in the left knee.  These 
findings, however, do not rise to the level of a marked knee 
disability.  A January 2003 VA examination report showed that 
general appearance of the ankle was normal and range of 
motion was 20 degrees dorsiflexion and 45 degrees plantar 
flexion, not additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination.  A February 2003 
military record shows dorsiflexion to 30 degrees and plantar 
flexion to 55 degrees in the left ankle with full subtalar 
motion.  

The evidence does not support the criteria for a 20 percent 
rating under DC 5262.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has been recommended by medical doctors to avoid any 
significant physical activity such as running or high impact 
exercises.  Any functional impairment in the left tibia, 
however, already has been considered by the 10 percent rating 
assigned under DC 5262.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time). Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there are no 
identifiable periods of time since the effective date of 
service connection during which the veteran's left tibia 
disability warranted a higher rating.  Therefore, "staged 
ratings" are inappropriate in this case.

The evidence more closely approximates the criteria for a 10 
percent rating for the residuals of fracture to the left 
tibia.  38 C.F.R. § 4.7.  The preponderance of the evidence 
is against the increased rating claim and there is no doubt 
to be resolved.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Referral under 38 C.F.R. § 3.321(b)(1) is 
appropriate where circumstances are presented that are 
unusual or exceptional. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The veteran's disability picture has not been rendered 
unusual or exceptional in nature so as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.

The veteran was put on limited duty while in service; but 
there is nothing in the record to show marked interference 
with employment due to the tibia disabilities since 
discharge.  The record also does not show any frequent 
periods of hospitalization as result of the tibia 
disabilities.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of his service-connected disabilities.  Having 
reviewed the record with these mandates in mind, there is no 
basis for further action on this question.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of right tibia stress fracture post surgery for 
malunion is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of left tibia stress fracture is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


